 



Exhibit 10.2

SECOND AMENDMENT TO BUSINESS LOAN AGREEMENT

This Second Amendment to Business Loan Agreement (the “Amendment”) is made as of
August 18, 2004, between Bank of America, N. A. (“Bank”), and Pacific Sunwear of
California, Inc., a California corporation (the “Borrower”).

RECITALS

     A. Borrower and Bank entered into that certain Business Loan Agreement
dated as of January 30, 2004 (the “Agreement”).

     B. Borrower and Bank desire to amend the Agreement as herein provided.

AGREEMENT

     1. Definitions. Capitalized terms used but not defined in this Amendment
shall have the meaning given to them in the Agreement.

     2. Amendments. The Agreement is hereby amended as follows:

          2.1 In subsection (c) of Section 7.10 of the Agreement, the first
sentence is amended to read as follows:

“(c) capital stock repurchases not in excess of (x) Fifty Million Dollars
($50,000,000) in the aggregate from the date of this Agreement through May 6,
2004, (y) Twenty-Five Million Dollars ($25,000,000) in the aggregate from May 7,
2004 through August 18, 2004, or (z) Fifty Million Dollars ($50,000,000) in the
aggregate from August 19, 2004 through the Expiration Date; provided that, after
giving effect to such stock repurchase (i) No Event of Default under this
Agreement has occurred and is continuing and (ii) Borrower has not less than
Fifty Million Dollars ($50,000,000) in Unencumbered Liquid Assets....”

     3. Representations and Warranties. Borrower hereby represents and warrants
to Bank that: (i) no default specified in the Agreement and no event which with
notice or lapse of time or both would become such a default has occurred and is
continuing and has not been previously waived, (ii) the representations and
warranties of Borrower pursuant to the Agreement are true on and as of the date
hereof as if made on and as of said date, (iii) the making and performance by
Borrower of this Amendment have been duly authorized by all necessary action,
and (iv) no consent, approval, authorization, permit or license is required in
connection with the making or performance of the Agreement as amended hereby.

     4. Conditions. This Amendment will be effective when the Bank receives the
following items, in form and content acceptable to the Bank:

 



--------------------------------------------------------------------------------



 



          4.1 This Amendment duly executed by all parties hereto.

          4.2 Payment of all out-of-pocket expenses, including attorneys’ fees,
incurred by the Bank in connection with the preparation of this Amendment.

     5. Effect of Amendment. Except as provided in this Amendment, the Agreement
shall remain in full force and effect and shall be performed by the parties
hereto according to its terms and provisions.



    IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto
as of the date first above written.

     
 
  BANK OF AMERICA, N.A.
 
   

  By:

  Name:

  Title:
 
   

  PACIFIC SUNWEAR OF CALIFORNIA, INC.
 
   

  By:

  Name:

  Title:
 
   

  By:

  Name:

  Title:

 